Citation Nr: 1758544	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for an anxiety disorder, not otherwise specified, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Army from October 2005 to June 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has since been transferred to the RO in Little Rock, Arkansas.  The Veteran timely perfected an appeal to the Board.

The Board previously remanded the issue on appeal in December 2013 for additional evidentiary development, to include a new VA examination.

In June 2017, the RO increased the Veteran's 30 percent evaluation to 70 percent effective February 23, 2010, the date of his claim of entitlement to an increased evaluation.  As this does not represent a full grant of the benefit currently sought on appeal, the issue before the Board is now entitlement to an evaluation in excess of 70 percent for an anxiety disorder, not otherwise specified, to include PTSD.  


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's anxiety disorder manifested, at worst, with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 70 percent for an anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2017); Diagnostic Code 9440.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the December 2013 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Evaluations

Following the grant of a 70 percent evaluation for the Veteran's anxiety disorder in June 2017, the remaining issue on appeal is whether the Veteran is entitled to the maximum schedular evaluation, 100 percent, for his service-connected anxiety disorder.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran's acquired psychiatric disorder is rated under Diagnostic Code 9440, 38 C.F.R. § 4.130.  Under the General Rating Formula for Mental Disorders, a 
50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Since February 2010, the Veteran's post-service medical records indicate inconsistent treatment for his anxiety disorder.  Notably, the Veteran attempted to commit suicide at least once in or around 2010.  In March 2010, treatment records indicate that the Veteran suffered from many panic attacks, though he denied suicidal ideation and hallucinations.  He expressed difficulty being around people, which caused anxiety and nervousness.  He also endorsed chronic sleep impairment.  In September 2010, the Veteran again denied suicidal ideation.  In February 2012, he identified his primary problem with regard to his mental health as his PTSD symptoms, particularly hypervigilance and anger reactions.  

In a March 2010 VA examination, the Veteran reported being able to go to stores with his wife when they were not too crowded or busy.  He spent his time watching television, listening to music and reading.  He reported performing household chores, going fishing with friends, and walking for exercise.  He also attended church every Sunday, and went out with his wife and stepson for dinner twice per week.

In October 2011, a VA examination report assessed the Veteran with occupational and social impairment with reduced reliability and productivity.  His symptoms were: depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment and mild memory loss.  

In August 2014, the Veteran submitted a statement detailing the symptoms of his anxiety disorder.  He described 'blacking out,' which was later attributed to seizures, and shaking from anxiety.  He expressed a poor memory and ongoing anger issues.  He reported having difficulty being around people.  The Veteran suffered from chronic sleep impairment and nightmares.

In October 2014, the Veteran's spouse submitted a statement detailing his anger issues and paranoia.  She noted that he sometimes blacked out and believed himself to still be in the Army.  She stated that he could not be around crowds, and that he had a history of suicidal ideation and actions.  She also endorsed needing to assist him with household chores.

In a December 2014 VA examination, the examiner assessed the Veteran with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted a suicide attempt by overdose in about 2010 or 2011 for which he was hospitalized.  Anger manifested per his report as verbal outbursts and impulsive verbal reactivity.  He reported cognitive complaints of inattention and distractibility.  His spouse did most of driving as he frequently got lost or forgot where he was going.  The Veteran's spouse also monitored his medication and finances due to his forgetfulness.  He neglected self-care, reportedly due to forgetting and losing track of it.  There was some hypervigilance expressed.  He reported anxiety in "jam packed" stores, and became suspicious if people looked at him.  The Veteran denied obsessive/ritualistic behavior associated with vigilance or otherwise.  He denied strong startle reactions in the past month.  The Veteran also denied suicidal and homicidal ideations.  His symptoms were noted as: anxiety, suspiciousness, panic attacks weekly or less often, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical obscure or irrelevant, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The Veteran was alert and oriented with no apparent delusions.

In May 2017, the Veteran's treatment records reflect that he was concerned with being "snappy" with others.  The medical professional determined that his expressed symptoms were consistent with anxiety and depression, though did not appear to meet the full criteria for PTSD at that time.  The Veteran's goal was to get his mood under control and get "help with attitude."

Based on the above, the Board finds that a disability rating in excess of 70 percent is not warranted at any time.  Although the Veteran contends that his condition is more severe than assessed, symptoms demonstrated during the time period on appeal have not approximated a total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. His psychiatric disorder is primarily manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, irritability, and hypervigilance.  However, the Veteran has been consistently fully oriented at all appointments.  His suicidal ideations appear to be in remission, and he has expressed no homicidal ideations.  Furthermore, although social impairment is noted, it does not rise to the level of grossly inappropriate behavior or persistent danger of hurting self or others.  While the Veteran certainly experiences serious symptoms attributable to his anxiety disorder, they do not rise to the level of a complete and total impairment of both occupational and social capabilities.  The Veteran has not expressed persistent delusions, nor has he demonstrated grossly inappropriate behavior.  While he has forgotten about tending to his personal hygiene, that has been intermittent according to his records.  He has not shown such a disorientation that he could not establish a date or time. 

The Board places greater probative weight on the medical evidence of record that discusses the Veteran's observable symptomatology due to his anxiety disorder.  This probative evidence demonstrated symptoms that rose to the type of impairment contemplated by the 70 percent rating.  At no time did the evidence of record show that he was totally incapacitated, making a 100 percent rating appropriate.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased evaluation for his acquired psychiatric disorder must be denied.










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 70 percent for an anxiety disorder, not otherwise specified, to include PTSD is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


